Citation Nr: 0821825	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial rating for a left knee 
disability, rated as noncompensable as of June 1, 2002, and 
as 10 percent disabling as of January 24, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to May 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 0 percent rating for a left 
knee disability, effective June 1, 2002.  The Board remanded 
the claim for additional development in February 2006.  

An August 2007 rating decision increased the rating for a 
left knee disability, from 0 percent to 10 percent disabling, 
effective January 24, 2007.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  
  

FINDINGS OF FACT

1.  For the period of June 1, 2002, to January 24, 2007, the 
veteran's left knee disability was manifested by no more than 
full extension and flexion limited at most to 135 degrees.  
There was no instability, subluxation, dislocation, 
ankylosis, locking, or x-ray evidence of arthritis.  

2.  For the period since January 24, 2007, the veteran's left 
knee disability has been manifested by full extension and 
flexion limited at most to 120 degrees.  There is no 
instability, subluxation, dislocation, ankylosis, or locking.  
There is x-ray evidence of arthritis.
 

CONCLUSION OF LAW

The criteria for a compensable initial rating for a left knee 
disability have not been met for the period of June 1, 2002, 
to January 24, 2007; the criteria for an initial rating in 
excess of 10 percent for a left knee disability have not been 
met since January 24, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5003, 5257, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2007), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  

The General Counsel also held that separate ratings may be 
assigned for limitation of flexion and limitation of 
extension of the same knee.  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability is currently rated as 10 
percent disabling under DC 5260, which pertains to limitation 
of flexion of the leg.  38 C.F.R. § 4.71a, DC 5260 (2007).  
Diagnostic Code 5261, which contemplates limitation of 
extension of the leg, is also applicable in this claim.  
38 C.F.R. § 4.71a, DC 5261 (2007).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation, 
locking, subluxation, or instability of the left knee.  
Similarly, ankylosis of the left knee has not been 
demonstrated.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

The Board now turns to the various stages for consideration.  

1.  From June 1, 2002, to January 24, 2007 

From June 1, 2002, to January 24, 2007, the veteran's left 
knee disability was rated as noncompensable.  

On VA examination in September 2002, the veteran reported 
that he underwent a diagnostic arthroscopy and limited 
chondroplasty in June 1999 for a torn meniscus.  He 
complained of currently experiencing pain and swelling of the 
knee associated with extended periods of weightbearing or 
going up and down stairs or steps.  He denied any giving way 
of the knee and stated that he did not use a brace or cane.  
Examination revealed an unremarkable gait.  The left knee had 
135 degrees range of motion.  There was mild pain on motion 
with slight patellofemoral crepitation noted during maximum 
flexion.  The examiner found no redness, heat, swelling, or 
ligamentous instability.  There was some tenderness to 
palpation around the area of the medial patellofemoral joint 
as well as some mild pain with patellar compression and 
minimal joint line pain.  The veteran had a slight grinding 
sensation on McMurray testing.  He was able to heel and toe 
walk and do a partial squat with some increase in knee pain 
noted.  An x-ray of the left knee was normal and showed no 
evidence of arthritis, fracture, dislocation, bone 
destruction, or joint effusion.  The examiner diagnosed the 
veteran with left knee pain with torn meniscus, status post 
diagnostic arthroscopy and limited chondroplasty.  He 
explained that the mild pain on range of motion testing could 
further limit functional ability during flare-ups or with 
increased use, but it was not feasible to express this in 
terms of additional limitation of motion.  

In an August 2003 VA medical report, the veteran complained 
of knee pain and stated that he had traumatic arthritis in 
his left knee.  The physician found crepitus with 
manipulation of the left knee.  He diagnosed him with a knee 
injury incurred while in the Navy, by history, and arthritis 
of the left knee.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examination, the veteran's left knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable evaluation.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
this case.  Similarly, DC 5260 cannot serve as a basis for an 
increased rating in this case.  The flexion of the veteran's 
left knee would have to be limited to 45 degrees in order to 
warrant an increased rating of 10 percent.  Flexion limited 
at most to 135 degrees in the left knee, as demonstrated on 
the September 2002 VA examination, does not warrant a 
compensable rating under DC 5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under both DC 5260 and DC 
5261 were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in September 2002, 
the veteran complained of pain and swelling of the left knee 
associated with extended periods of weightbearing or going up 
and down stairs or steps.  However, even if the veteran does 
experience flare-up of his left knee disability, there is no 
evidence which suggests, that, on repetitive use, the left 
knee would be restricted by pain or other factors to only 45 
degrees flexion or 10 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 10 
degrees extension or 45 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

The criteria under DCs 5003 and 5010, which pertain to 
degenerative and traumatic arthritis, respectively, apply 
when limitation of motion would be noncompensable under a 
limitation of motion code and there is X-ray evidence of 
arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5010.  In this case, 
the veteran's left knee disability is noncompensable under DC 
5260 and DC 5261, which are diagnostic codes predicated on 
limitation of motion.  The evidence shows a noncompensable 
level of limitation of motion.  On VA examination in 
September 2002, an x-ray of the left knee was normal and 
showed no evidence of arthritis, but had flexion limited to 
135 degrees, where 140 degrees flexion is normal.  38 C.F.R. 
§ 4.71a (2007).  Although the veteran was diagnosed with 
arthritis of the left knee in an August 2003 VA medical 
report, that assessment was not supported by objective x-ray 
evidence.  A 10 percent rating for arthritis is only 
warranted under DCs 5003 and 5010 when the arthritis is 
established by x-ray evidence.  38 C.F.R. § 4.71, DCs 5003, 
5010.  The Board thus finds that the veteran is not entitled 
to an increased rating for his left knee disability due to 
arthritis because the evidence of record prior to January 24, 
2007, does not include X-ray evidence or arthritis.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's left knee disability 
did not warrant a compensable rating for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

2.  From January 24, 2007, to Present 

From January 24, 2007, to the present, the veteran's left 
knee disability has been rated as 10 percent disabling.  

On VA examination in January 2007, the veteran complained of 
sharp and constant pain in the left kneecap area.  He 
reported that the pain worsened with activity and cold 
weather.  He stated that he had flare-ups every two to three 
months that lasted several days with increased pain and 
swelling.  He reported that he had never had his knee drained 
and denied using assistive devices.  Examination revealed a 
normal gait.  The veteran was able to sit, stand, and get out 
of a chair without problems.  The left knee had 120 degrees 
flexion and 0 degrees extension.  The examiner found no 
scars, erythema, effusion, valgus or varus deformity, 
grinding, or instability.  Anterior and posterior drawer 
signs and McMurray's sign were negative.  The medial joint 
line was painful to palpation, but the lateral joint line was 
not painful to palpation.  The veteran was able to perform 
deep knee bends without difficulty.  An x-ray showed mild 
degenerative changes of the left knee.  The examiner 
diagnosed the veteran with osteoarthritis of the left knee 
and stated that additional limitation of function due to 
repetitive use or flare-ups could not be determined without 
resorting to mere speculation.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examination, the veteran's left knee had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable rating.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating in 
these cases.  Similarly, DC 5260 cannot serve as a basis for 
an increased rating in these cases.  The flexion of the 
veteran's left knee would have to be limited to 30 degrees in 
order to warrant an increased rating of 20 percent.  Flexion 
limited at most to 120 degrees in the left knee, as 
demonstrated on the January 2007 VA examination, does not 
warrant a compensable rating under DC 5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating  under DC 5261.  Given that he did not 
meet the criteria for a compensable rating under DC 5261, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria under DCs 5260 and 5261 were met.  
In the present case, although the veteran has a 10 percent 
rating for his left knee disability under DC 5260, there is 
no basis for a compensable rating under DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in January 2007, 
the veteran complained of flare-ups every two to three months 
that lasted several days with increased pain and swelling.  
However, even if the veteran experiences painful flare-up of 
his left knee disability, there is no evidence which 
suggests, that, on repetitive use, the left knee would be 
restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension, the criteria for a 20 
percent rating, or restricted such that any separate 
compensable rating would be warranted.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the left knee is limited in motion to 15 
degrees extension or 30 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

There is x-ray evidence in this case that demonstrates that 
the veteran's left knee disability is manifested by 
arthritis.  The criteria under DCs 5003 and 5010 apply when 
limitation of motion would be noncompensable under a 
limitation of motion code.  38 C.F.R. § 4.71a, DCs 5003, 
5010.  In this case, the veteran's left knee disability is 
noncompensable under DC 5260 and DC 5261, which are 
diagnostic codes predicated on limitation of motion.  On VA 
examination in January 2007, an x-ray showed mild 
degenerative changes of the left knee, and the diagnosis was 
osteoarthritis of the left knee.  The veteran was assigned a 
10 percent disability rating because there was x-ray evidence 
of arthritis in the left knee, with a noncompensable level of 
limitation of motion shown.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  
Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2007).  The Board finds that the 
veteran is not entitled to an increased rating under DC 5257.  
Because the veteran's medical examination shows no evidence 
of any recurrent subluxation or lateral instability, neither 
an increased rating nor a separate compensable rating for his 
left knee disability based on instability or subluxation is 
warranted.  
  
In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's left knee disability 
did not warrant a rating in excess of 10 percent disabling 
for the period under consideration.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002; rating 
decisions in January 2003 and August 2007; and a statement of 
the case in August 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable initial rating from June 1, 2002, to January 
24, 2007, and an initial rating in excess of 10 percent from 
January 24, 2007, to the present, for a left knee disability 
are denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


